Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 1 of 19




                   EXHIBIT 22
                  Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 2 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                             8/6/20, 4)18 PM




                                                           Select A Case


                                          Deborah Donoghue is a plaintiff in 109 cases.


                                                                                                          15:0078(15:78m(a)
  1:00-cv-03987- Donoghue, et al v. Flightserv.Com,
                                                                           filed 05/25/00 closed 06/20/01 Securities
  JSM            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:00-cv-06696- Donoghue, et al v. Miracor
                                                                           filed 09/06/00 closed 03/27/02 Securities
  JGK            Diagnostics, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-00708- Morales, et al v. Natural
                                                                           filed 01/29/01 closed 05/09/02 Securities
  RWS            Microsystems, et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-01303- Morales, et al v. CT Holdings Inc.,
                                                                           filed 02/21/01 closed 01/30/03 Securities
  KMW-KNF        et al
                                                                                                          Exchange Act)


                                                                                  15:0078(15:78m(a)
  1:01-cv-02029- Donoghue v. Quotemedia.com, Inc.,
                                                   filed 03/09/01 closed 08/02/01 Securities
  JSM            et al
                                                                                  Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-06132-
                 Donoghue v. Equitex, Inc., et al                          filed 07/06/01 closed 09/07/01 Securities
  WK
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-06286-
                 Donoghue v. Socrates Corp., et al                         filed 07/11/01 closed 10/26/01 Securities
  DC
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-06290- Donoghue v. Greka Energy Corp.,
                                                                           filed 07/11/01 closed 10/22/01 Securities
  GEL            et al
                                                                                                          Exchange Act)


                                                                                                                        15:0078(15:78m(a)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff              Page 1 of 12
                  Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 3 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM



  1:01-cv-06292- Donoghue v. Davita, Inc.                                  filed 07/11/01 closed 09/05/01 Securities
  WHP                                                                                                     Exchange Act)



                                                                                                          15:0078(15:78m(a)
  1:01-cv-08548- Donoghue v. Aviation Sales Co., et
                                                                           filed 09/20/01 closed 02/06/02 Securities
  MGC            al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-09325- Donoghue v. Westwood One, Inc.,
                                                                           filed 10/23/01 closed 11/21/02 Securities
  LMM            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-09655- Donoghue v. Alliant Techsystems,
                                                                           filed 11/01/01 closed 11/27/01 Securities
  JES            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-09886- Donoghue v. Niku Corporation, et
                                                                           filed 11/08/01 closed 03/27/02 Securities
  RCC            al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-10194-
                 Donoghue v. Dicut, Inc., et al                            filed 11/19/01 closed 09/30/02 Securities
  NRB
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-10612- Donoghue v. Hudson River
                                                                           filed 11/21/01 closed 03/28/02 Securities
  AKH            Bancorp, et al
                                                                                                          Exchange Act)


                                                                                    15:0078(15:78m(a)
  1:01-cv-11225- Donoghue v. Industrial Holdings, et
                                                     filed 12/06/01 closed 03/31/03 Securities
  CSH            al
                                                                                    Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:01-cv-11325-
                 Donoghue v. Indexonly, Inc., et al                        filed 12/11/01 closed 01/30/02 Securities
  LAK
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:02-cv-00110-
                 Donoghue v. Genomica Corp., et al                         filed 01/04/02 closed 05/20/03 Securities
  LAP
                                                                                                          Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff      Page 2 of 12
                  Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 4 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM



                                                                                                          15:0078(15:78m(a)
  1:02-cv-00152-
                 Donoghue v. Genomica Corp., et al                         filed 01/08/02 closed 01/28/02 Securities
  NRB                                                                                                     Exchange Act)



                                                                                                          15:0078(15:78m(a)
  1:02-cv-01785-
                 Donoghue v. Infotopia Inc., et al                         filed 03/05/02 closed 06/07/02 Securities
  KMW
                                                                                                          Exchange Act)


                                                                                  15:0078(15:78m(a)
  1:02-cv-02404- Donoghue v. Golden State Bancorp,
                                                   filed 03/27/02 closed 09/30/03 Securities
  TPG            et al
                                                                                  Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:02-cv-03248- Donoghue v. Parlux Fragrances, et
                                                                           filed 04/29/02 closed 06/27/02 Securities
  RMB            al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:02-cv-03383- Donoghue v. M.H. Myerson & Co.,
                                                                           filed 05/01/02 closed 07/24/02 Securities
  WHP            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:02-cv-04215- Donoghue v. The Chile Fund, Inc.,
                                                                           filed 06/04/02 closed 10/31/02 Securities
  JGK            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:02-cv-04416- Donoghue v. The Chile Fund Inc.,
                                                                           filed 06/11/02 closed 09/10/02 Securities
  RWS            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:02-cv-05413- Donoghue v. Advanced Magnetics,
                                                                           filed 07/15/02 closed 06/11/03 Securities
  NRB            et al
                                                                                                          Exchange Act)


                                                                                  15:0078(15:78m(a)
  1:02-cv-06142- Donoghue v. CKE Restaurants Inc.,
                                                   filed 08/01/02 closed 10/02/02 Securities
  WHP            et al
                                                                                  Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:02-cv-06578-
                 Donoghue v. Intraware, Inc., et al                        filed 08/16/02 closed 11/25/02 Securities
  JGK
                                                                                                          Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff      Page 3 of 12
                  Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 5 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM




                                                                                                          15:0078(15:78m(a)
  1:03-cv-00185-
                 Donoghue v. Collaborative, et al                          filed 01/09/03 closed 05/29/03 Securities
  TPG
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:03-cv-00186- Donoghue v. J Bird Music Group,
                                                                           filed 01/09/03 closed 10/06/03 Securities
  GEL            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:03-cv-01037- Donoghue v. Casual Male Retail, et
                                                                           filed 02/14/03 closed 03/31/06 Securities
  KMW            al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:03-cv-01122- Donoghue v. TYCO International,
                                                                           filed 02/18/03 closed 05/16/03 Securities
  JES            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:03-cv-01159-
                 Donoghue v. Chippac, Inc., et al                          filed 02/21/03 closed 03/10/03 Securities
  DC
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:03-cv-02281- Donoghue v. Vista Continental, et
                                                                           filed 04/01/03 closed 01/09/07 Securities
  DAB-THK        al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:03-cv-02472- Donoghue v. Eagle Building Tech.,
                                                                           filed 04/09/03 closed 01/09/04 Securities
  RJH-RLE        et al
                                                                                                          Exchange Act)


                                                                                   15:0078(15:78m(a)
  1:03-cv-02575- Donoghue v. SFBC International, et
                                                    filed 04/11/03 closed 05/08/03 Securities
  TPG            al
                                                                                   Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:03-cv-02615- Donoghue v. United Banks, Inc., et
                                                                           filed 04/14/03 closed 06/18/03 Securities
  JGK            al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:03-cv-02955-
                 Donoghue v. Medifast, Inc., et al                         filed 04/28/03 closed 05/28/03 Securities
  RMB
                                                                                                          Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff      Page 4 of 12
                  Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 6 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM




                                                                                                          15:0078(15:78m(a)
  1:03-cv-06665- Donoghue v. Rtin Holdings, Inc., et
                                                                           filed 09/03/03 closed 11/24/03 Securities
  MGC            al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:03-cv-08329-
                 Donoghue v. Accenture Ltd., et al                         filed 10/21/03 closed 08/16/04 Securities
  NRB
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:05-cv-04083- Donoghue v. Centennial
                                                                           filed 04/22/05 closed 06/13/05 Securities
  JSR            Communications Corp. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:07-cv-08552-
                 Donoghue v. Covansys et al.                               filed 10/03/07 closed 11/28/07 Securities
  HB
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:08-cv-02434- Donoghue v. Immunosyn
                                                                           filed 03/11/08 closed 04/22/08 Securities
  DLC            Corporation et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:08-cv-04411- Donoghue v. Rehabcare Group Inc.
                                                                           filed 05/09/08 closed 06/03/08 Securities
  RPP            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:08-cv-04695- Donoghue v. Polo Ralph Lauren et
                                                                           filed 05/19/08 closed 07/18/08 Securities
  GBD            al
                                                                                                          Exchange Act)


                                                                                   15:0078(15:78m(a)
  1:08-cv-07374- Donoghue v. Bucyrus International,
                                                    filed 08/20/08 closed 11/30/08 Securities
  AKH            Inc. et al
                                                                                   Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:08-cv-07612- Donoghue v. The Inventure Group,
                                                                           filed 08/28/08 closed 11/17/08 Securities
  VM             Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:08-cv-08392- Donoghue v. Baseline Oil & Gas
                                                                           filed 09/30/08 closed 11/04/08 Securities
  CM             Corp. et al
                                                                                                          Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff      Page 5 of 12
                  Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 7 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM




                                                                                                          15:0078(15:78m(a)
  1:08-cv-08393- Donoghue v. Chinacast Education
                                                                           filed 09/30/08 closed 11/09/08 Securities
  LAK            Corporation et al
                                                                                                          Exchange Act)


                                                                                  15:0078(15:78m(a)
  1:08-cv-09252-
                 Donoghue v. CSX Corporation et al filed 10/28/08 closed 03/09/09 Securities
  MGC
                                                                                  Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:08-cv-09886- Donoghue v. Coventry Health Care
                                                                           filed 11/12/08 closed 01/22/09 Securities
  JSR            Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:08-cv-09888-
                 Donoghue v. Sourceforge, Inc. et al                       filed 11/12/08 closed 01/21/09 Securities
  CM
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:08-cv-11307-
                 Donoghue v. ZAP et al                                     filed 12/30/08 closed 05/21/09 Securities
  DC
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-00024- Donoghue v. Special Situations
                                                                           filed 01/05/09 closed 02/15/12 Securities
  RMB            Private Equity Fund, L.P. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-00764- Donoghue v. Chesapeake Energy
                                                                           filed 01/27/09 closed 03/07/09 Securities
  PKC            Corporation et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-00809- Donoghue v. ASYST Technologies
                                                                           filed 01/28/09 closed 03/13/09 Securities
  SAS            Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-01023- Donoghue v. Magma Design
                                                                           filed 02/05/09 closed 02/26/09 Securities
  GBD            Automation, Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-02441- Donoghue v. Primus Guaranty Ltd.
                                                                           filed 03/17/09 closed 03/30/09 Securities
  LLS            et al
                                                                                                          Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff      Page 6 of 12
                  Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 8 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM




                                                                                                          15:0078(15:78m(a)
  1:09-cv-02552- Donoghue v. Convergys
                                                                           filed 03/19/09 closed 04/13/09 Securities
  SAS            Corporation et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-02689- Donoghue v. Forward Industries,
                                                                           filed 03/24/09 closed 05/08/09 Securities
  JSR            Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-02831- Donoghue v. Nature's Sunshine
                                                                           filed 03/24/09 closed 04/16/09 Securities
  BSJ            Products, Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-03076- Donoghue v. Sigma-Aldrich Corp.
                                                                           filed 03/30/09 closed 04/15/09 Securities
  VM             et al
                                                                                                          Exchange Act)


                                                                                    15:0078(15:78m(a)
  1:09-cv-04354- Donoghue v. Marriott International,
                                                     filed 05/05/09 closed 08/26/09 Securities
  AKH            Inc. et al
                                                                                    Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-05105- Donoghue v. Pershing Square
                                                                           filed 06/01/09 closed 07/24/09 Securities
  LMM            Capital Management, L.P. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-06023- Donoghue v. MEMC Electronic
                                                                           filed 07/01/09 closed 10/21/09 Securities
  LTS            Materials, Inc. et al
                                                                                                          Exchange Act)


                                                                                  15:0078(15:78m(a)
  1:09-cv-06105-
                 Donoghue v. PHH Corporation et al filed 07/06/09 closed 08/05/11 Securities
  BSJ-JCF
                                                                                  Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-06142-
                 Donoghue v. Calpine Corp. et al                           filed 07/08/09 closed 07/25/09 Securities
  RMB
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-06792- Donoghue v. Aspect Medical
                                                                           filed 07/31/09 closed 08/06/09 Securities
  PKC            Systems, Inc. et al
                                                                                                          Exchange Act)
https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff      Page 7 of 12
                  Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 9 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM




                                                                                                          15:0078(15:78m(a)
  1:09-cv-06800- Donoghue v. Borland Software
                                                                           filed 07/31/09 closed 10/15/09 Securities
  RJS            Corporation et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-07521- Donoghue v. Fibernet Telecom
                                                                           filed 08/27/09 closed 11/12/09 Securities
  SHS            Group Inc. et al
                                                                                                          Exchange Act)


                                                                                  15:0078(15:78m(a)
  1:09-cv-09853-
                 Donoghue v. RCN Corporation et al filed 11/30/09 closed 04/14/10 Securities
  AKH
                                                                                  Exchange Act)


                                                                                   15:0078(15:78m(a)
  1:09-cv-10152- Donoghue v. The Andersons, Inc. et
                                                    filed 12/11/09 closed 02/10/10 Securities
  PKC            al
                                                                                   Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:09-cv-10560- Donoghue v. Cyclacel Corporation
                                                                           filed 12/29/09 closed 02/21/12 Securities
  PAE            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:10-cv-01678-
                 Donoghue v. ZAGG Inc. et al                               filed 03/03/10 closed 04/27/10 Securities
  PGG
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:10-cv-02793-
                 Donoghue v. Endologix Inc. et al                          filed 03/29/10 closed 04/08/10 Securities
  WHP
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:10-cv-03131- Donoghue v. Morgan Stanley High
                                                                           filed 04/13/10 closed 03/31/11 Securities
  DLC            Yield Fund et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:10-cv-03343- Donoghue v. Patriot Coal
                                                                           filed 04/21/10 closed 08/02/10 Securities
  LTS            Corporation et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:11-cv-01049- Donoghue v. Chelsea Therapeutics
                                                                           filed 02/15/11 closed 02/28/11 Securities
  LTS            International, Ltd. et al

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff      Page 8 of 12
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 10 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                             8/6/20, 4)18 PM



                                                                                                                        Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:11-cv-03064- Donoghue v. Temecula Valley
                                                                           filed 05/04/11 closed 05/30/11 Securities
  PKC            Bancorp Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:11-cv-03374- Donoghue v. Yuhe International,
                                                                           filed 05/17/11 closed 05/30/11 Securities
  TPG            Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:11-cv-05515-
                 Donoghue v. Futurefuel Corp. et al                        filed 08/09/11 closed 10/18/11 Securities
  PGG
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:11-cv-08695- Donoghue v. Barnes & Noble, Inc.
                                                                           filed 11/29/11 closed 03/06/12 Securities
  JGK            et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:11-cv-08713- Donoghue v. Great Atlantic &
                                                                           filed 11/30/11 closed 03/13/12 Securities
  TPG            Pacific Tea Co. Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:12-cv-02839- Donoghue v. Command Security
                                                                           filed 04/10/12 closed 07/15/12 Securities
  AKH            Corporation et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:12-cv-06867- Donoghue v. Cortex
                                                                           filed 09/11/12 closed 08/23/13 Securities
  JPO            Pharmaceuticals Inc. /DE/ et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:12-cv-06873- Donoghue v. Globaloptions Group
                                                                           filed 09/11/12 closed 09/30/12 Securities
  JMF            Inc. et al
                                                                                                          Exchange Act)


                                                                                   15:0078(15:78m(a)
  1:12-cv-07755- Donoghue v. Applied Minerals, Inc.
                                                    filed 10/17/12 closed 11/19/12 Securities
  KBF            et al
                                                                                   Exchange Act)


                                                                                                                        15:0078(15:78m(a)
  1:12-cv-08628- Donoghue v. Westmoreland Coal

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff              Page 9 of 12
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 11 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM



  KBF                    Company et al                                     filed 11/28/12 closed 02/21/13 Securities
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:12-cv-08690- Donoghue v. Colombia Energy
                                                                           filed 11/29/12 closed 03/16/13 Securities
  KBF            Resources, Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:12-cv-08891- Donoghue v. Mass Megawatts
                                                                           filed 12/07/12 closed 03/03/13 Securities
  MGC            Wind Power Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:13-cv-01224- Donoghue v. Dole Food Company,
                                                                           filed 02/21/13 closed 08/08/13 Securities
  PAE            Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:13-cv-01818- Donoghue v. Cerner Corporation et
                                                                           filed 03/19/13 closed 07/29/14 Securities
  PAC            al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:13-cv-01819- Donoghue v. Silicon Graphics
                                                                           filed 03/19/13 closed 06/26/13 Securities
  AKH            International Corp. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:13-cv-02033- Donoghue v. Patterson Companies,
                                                                           filed 03/26/13 closed 12/31/13 Securities
  JSR            Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:13-cv-02051- Donoghue v. American Bio Medica
                                                                           filed 03/27/13 closed 05/08/13 Securities
  RWS            Corp. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:13-cv-02329- Donoghue v. Usana Health
                                                                           filed 04/08/13 closed 07/15/14 Securities
  RA             Sciences, Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:13-cv-02903- Donoghue v. Teletouch
                                                                           filed 04/30/13 closed 07/03/13 Securities
  RPP            Communications, Inc. et al
                                                                                                          Exchange Act)



https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff     Page 10 of 12
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 12 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM



  1:13-cv-03124- Donoghue v. Revolutions Medical                                                          15:0078(15:78m(a)
                                                                           filed 05/09/13 closed 10/07/13 Securities
  DLC            Corp. et al
                                                                                                          Exchange Act)


                                                                                    15:0078(15:78m(a)
  1:13-cv-03141- Donoghue v. Altra Holdings, Inc. et
                                                     filed 05/09/13 closed 05/31/13 Securities
  RA             al
                                                                                    Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:13-cv-03297- Donoghue v. Camco Financial
                                                                           filed 05/16/13 closed 09/10/13 Securities
  LAK            Corporation et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:13-cv-06229- Donoghue v. Evolution Petroleum
                                                                           filed 09/04/13 closed 02/22/14 Securities
  NRB            Corp. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:14-cv-06383- Donoghue v. Netsol Technologies,
                                                                           filed 08/11/14 closed 11/18/15 Securities
  PAC            Inc., et al
                                                                                                          Exchange Act)


                                                                                     15:0078(15:78m(a)
  1:14-cv-07640- Donoghue et al v. Retrophin, Inc. et
                                                      filed 09/19/14 closed 12/02/15 Securities
  ER             al
                                                                                     Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:14-cv-07783- Donoghue v. Town Sports
                                                                           filed 09/19/14 closed 10/06/14 Securities
  AJN            International Holdings Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:14-cv-08353- Donoghue v. Achillion
                                                                           filed 10/20/14 closed 07/13/15 Securities
  PAC            Pharmaceuticals, Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:15-cv-01492- Donoghue v. Northwest
                                                                           filed 02/26/15 closed 12/02/15 Securities
  KPF            Biotherapeutics, Inc. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:17-cv-02273- Donoghue v. Relative Value
                                                                           filed 03/29/17 closed 09/05/17 Securities
  GBD            Partners LLC et al
                                                                                                          Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff     Page 11 of 12
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 13 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM



                                                                                                          15:0078(15:78m(a)
  1:17-cv-08708- Donoghue v. Finish Line Inc. et al                        filed 11/09/17 closed 07/23/18 Securities
  AJN                                                                                                     Exchange Act)



                                                                                                          15:0078(15:78m(a)
  7:00-cv-06819- Donoghue, et al v. Solucorp
                                                                           filed 09/11/00 closed 05/17/02 Securities
  WCC            Industries, et al
                                                                                                          Exchange Act)


                                                       PACER Service Center
                                                           Transaction Receipt
                                                              08/06/2020 16:18:09
                                 PACER                                     Client
                                                 daniellemclaughlin1975
                                 Login:                                    Code:
                                                                                     COA: 15:0078 Last
                                                                           Search
                                 Description: Search                                 Name: DONOGHUE
                                                                           Criteria:
                                                                                     First Name: DEBORAH
                                 Billable
                                                 4                         Cost:       0.40
                                 Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-615003-pty-pla%20%20%20%20%20%20%20-plaintiff     Page 12 of 12
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 14 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                             8/6/20, 4)18 PM




                                                           Select A Case


                                           Deborah Donoghue is a plaintiff in 29 cases.


                                                                                                          15:0078(15:78m(a)
  1:03-cv-
                     Donoghue v. ESG Re Limited et al                      filed 12/03/03 closed 12/19/03 Securities
  09618-HB
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:04-cv-
                     Donoghue v. Anteon Corporation                        filed 01/06/04 closed 02/09/04 Securities
  00076-RJH
                                                                                                          Exchange Act)


  1:04-cv-                                                                                                15:0078(15:78m(a)
                     Donoghue v. Questcor
  00753-                                                                   filed 01/30/04 closed 02/27/04 Securities
                     Pharmaceuticals, Inc. et al
  KMW                                                                                                     Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:04-cv-
                     Donoghue v. XRG, Inc. et al                           filed 08/20/04 closed 10/25/04 Securities
  06764-HB
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:04-cv-
                     Donoghue v. Bigmar Inc. et al                         filed 12/28/04 closed 09/13/05 Securities
  10260-RO
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:06-cv-
                     Donoghue v. Alloy, Inc. et al                         filed 01/27/06 closed 04/27/06 Securities
  00651-LAP
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:06-cv-
                     Donoghue v. Innovo Group Inc. et al                   filed 01/30/06 closed 03/24/06 Securities
  00697-LLS
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:06-cv-           Donoghue v. Digital Video Systems,
                                                                           filed 06/23/06 closed 07/25/06 Securities
  04918-SAS          Inc. et al
                                                                                                          Exchange Act)


                                                                                                                        15:0078(15:78m(a)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-630321-pty-pla%20%20%20%20%20%20%20-plaintiff               Page 1 of 4
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 15 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM



  1:07-cv-  Donoghue v. Gulfmark Offshore Inc. et filed 01/05/07 closed 02/08/07 Securities
  00111-RMB al                                                                   Exchange Act)



                                                                                                          15:0078(15:78m(a)
  1:07-cv-
            Donoghue v. Ashworth, Inc. et al                               filed 01/08/07 closed 02/08/07 Securities
  00137-DLC
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:07-cv-
                     Donoghue v. Delphi Corporation et al                  filed 03/02/07 closed 12/18/08 Securities
  01884-LBS
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:07-cv-           Donoghue v. Local.Com Corporation
                                                                           filed 10/03/07 closed 10/28/08 Securities
  08550-LBS          et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:07-cv-  Donoghue v. National Financial
                                                                           filed 10/03/07 closed 11/14/07 Securities
  08551-RMB Partners Corp. et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:12-cv-           Donoghue v. Avalon Holdings
                                                                           filed 10/18/12 closed 03/04/13 Securities
  07807-PKC          Corporation et al
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:16-cv-
            Donoghue et al v. Mindich et al                                filed 07/10/16 closed 09/01/16 Securities
  05485-NRB
                                                                                                          Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:16-cv-           Donoghue et al v. Quest Solution, Inc.
                                                                           filed 09/29/16 closed 09/28/17 Securities
  07630-JCF          et al
                                                                                                          Exchange Act)


                                                                                    15:0078(15:78m(a)
  1:16-cv-
            Donoghue v. Patriot National, Inc. et al filed 10/10/16 closed 06/16/17 Securities
  07905-ALC
                                                                                    Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:16-cv-           Donoghue et al v. Stratus Properties,
                                                                           filed 11/22/16 closed 04/06/17 Securities
  09110-LGS          Inc. et al
                                                                                                          Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-630321-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 2 of 4
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 16 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                             8/6/20, 4)18 PM



                                                                                                          15:0078(15:78m(a)
  1:16-cv-
                     Donoghue v. Brisben et al                             filed 11/23/16 closed 02/10/17 Securities
  09115-RA                                                                                                Exchange Act)



                                                                                                          15:0078(15:78m(a)
  1:17-cv-  Donoghue v. G1 Therapeutics, Inc. et
                                                                           filed 12/18/17 closed 01/16/18 Securities
  09874-GBD al
                                                                                                          Exchange Act)


                                                                                                                        15:0078(15:78m(a)
  1:19-cv-           Donoghue et al v. Astro Aerospace
                                                                           filed 08/26/19                               Securities
  07991-JPO          Ltd. et al
                                                                                                                        Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:19-cv-
            Donoghue et al v. Ambase Corp. et al                           filed 09/03/19 closed 12/13/19 Securities
  08179-NRB
                                                                                                          Exchange Act)


                                                                                                                        15:0078(15:78m(a)
  1:20-cv-           IN RE MYOVANT SCIENCES LTD.
                                                                           filed 02/29/20                               Securities
  01807-JGK          SECTION l6(b) LITIGATION
                                                                                                                        Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:20-cv-           Rubenstein et al v. HollyFrontier
                                                                           filed 05/02/20 closed 05/22/20 Securities
  03442-VM           Corporation et al
                                                                                                          Exchange Act)


                                                                                                                        15:0078(15:78m(a)
  1:20-cv-  Donoghue et al v. National Health
                                                                           filed 05/13/20                               Securities
  03697-VEC Investors, Inc. et al
                                                                                                                        Exchange Act)


                                                                                                          15:0078(15:78m(a)
  1:20-cv-           Donoghue et al v. H&E Equipment
                                                                           filed 05/15/20 closed 06/10/20 Securities
  03778-VM           Services, Inc. et al
                                                                                                          Exchange Act)


  1:20-cv-                                                                                                              15:0078(15:78m(a)
                     Rubenstein et al v. IMAX Corporation
  03961-                                                                   filed 05/21/20                               Securities
                     et al
  GHW                                                                                                                   Exchange Act)


  1:20-cv-                                                                                                              15:0078(15:78m(a)
  04099-             Donoghue v. Taylor Devices, Inc. et al                filed 05/28/20                               Securities
  GHW                                                                                                                   Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-630321-pty-pla%20%20%20%20%20%20%20-plaintiff               Page 3 of 4
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 17 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM




                                                                                                          15:0078(15:78m(a)
  1:98-cv-           Donoghue, et al v. Regent
                                                                           filed 01/08/98 closed 12/09/02 Securities
  00112-RO           Technologies, et al
                                                                                                          Exchange Act)


                                                       PACER Service Center
                                                           Transaction Receipt
                                                              08/06/2020 16:18:23
                                 PACER                                     Client
                                                 daniellemclaughlin1975
                                 Login:                                    Code:
                                                                                     COA: 15:0078 Last
                                                                           Search
                                 Description: Search                                 Name: DONOGHUE
                                                                           Criteria:
                                                                                     First Name: DEBORAH
                                 Billable
                                                 2                         Cost:       0.20
                                 Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-630321-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 4 of 4
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 18 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM




                                                           Select A Case


                                            Deborah Donoghue is a plaintiff in 8 cases.


                                                                                                        15:0078(15:78m(a)
  1:04-cv-              Donoghue v. Novastar Financial,
                                                                         filed 08/24/04 closed 03/28/06 Securities Exchange
  06857-KMW             Inc. et al
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:05-cv-              Donoghue v. Centillium
                                                                         filed 04/22/05 closed 03/31/06 Securities Exchange
  04082-WHP             Communications, Inc. et al
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:09-cv-
                        Donoghue v. Gamestop Corp. et al                 filed 03/17/09 closed 06/13/09 Securities Exchange
  02442-DAB
                                                                                                        Act)


                                                                                          15:0078(15:78m(a)
  1:10-cv-              Donoghue v. J. Crew Group, Inc. et
                                                           filed 04/07/10 closed 04/27/10 Securities Exchange
  03005-DLC             al
                                                                                          Act)


                                                                                                        15:0078(15:78m(a)
  1:15-cv-
                        Donoghue v. Akorn, Inc. et al                    filed 01/21/15 closed 02/28/15 Securities Exchange
  00430-SHS
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:15-cv-              Donoghue v. Vanguard Natural
                                                                         filed 01/29/15 closed 02/17/15 Securities Exchange
  00677-LGS             Resources, LLC et al
                                                                                                        Act)


                                                                                                        15:0078(15:78m(a)
  1:15-cv-              Donoghue v. Northwest
                                                                         filed 02/02/15 closed 02/23/15 Securities Exchange
  00730-KPF             Biotherapeutics, Inc. et al
                                                                                                        Act)


                                                                                         15:0078(15:78m(a)
  7:01-cv-              Donoghue v. Pinnacle Systems Inc,
                                                          filed 08/16/01 closed 10/22/01 Securities Exchange
  07671-CM              et al
                                                                                         Act)


                                                       PACER Service Center

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-638246-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 1 of 2
                 Case 1:18-cv-07291-VSB-RWL Document 74-23 Filed 08/10/20 Page 19 of 19
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)18 PM



                                                           Transaction Receipt
                                                              08/06/2020 16:18:35
                                 PACER                                     Client
                                                 daniellemclaughlin1975
                                 Login:                                    Code:
                                                                                     COA: 15:0078 Last
                                                                           Search
                                 Description: Search                                 Name: DONOGHUE
                                                                           Criteria:
                                                                                     First Name: DEBORAH
                                 Billable
                                                 1                         Cost:      0.10
                                 Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?293854813162292-L_1_1-0-638246-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 2 of 2
